 



Exhibit 10.6
Execution Copy
Confirmation of OTC Warrant Transaction

     
Date:
  November 9, 2006
 
   
To:
  General Cable Corporation (“Counterparty”)
 
   
From:
  WACHOVIA CAPITAL MARKETS, LLC (“Agent”)
 
  Solely as agent of Wachovia Bank, National Association (“Wachovia”)

Wachovia Reference Numbers:
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between Wachovia Bank,
National Association (“Wachovia”) and General Cable Corporation (“Counterparty”,
and collectively with Wachovia, the “Parties”) on the Trade Date as specified
below (the “Transaction”). This Confirmation constitutes a “Confirmation” as
referred to in the Master Agreement specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:

         
General Terms:
       
 
       
Trade Date:
  November 9, 2006   
Effective Date:
  November 15, 2006 (the “scheduled Effective Date”) subject to cancellation of
the OTC Warrant Transaction prior to 5:00 p.m. (New York City time) on such date
by the Counterparty or Wachovia. In the event of such cancellation, all

1



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  payments, if any, previously made hereunder shall be returned to the person
making such payment, including the Premium, and, in the event of a cancellation
by Counterparty or a cancellation by Wachovia for the reason that, due to events
occurring after the time of execution of this Confirmation, it has become
commercially impracticable for Wachovia to perform its obligations under the
Transaction, Counterparty shall pay Wachovia an amount equal to the product of
(a) the Number of Warrants and (b) 0.30 multiplied by an amount equal to the
excess, if any, of the closing price of the Shares on the Effective Date over
the closing price of the Shares on the Trade Date (the “Break Expense”);
provided that in no event shall the Break Expense exceed the product of 60%
times U.S.$7,000,000. Wachovia and Counterparty agree that actual damages would
be difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty. Failure by a party to
deliver the documents specified to be delivered by it in paragraph (b) under
“Delivery Requirements” below at or prior to 5:00 p.m. (New York City time) on
the scheduled Effective Date shall (unless waived by the other party) be deemed
to be a cancellation by the party failing to deliver.
 
       
Warrant Style:
  European
 
       
Warrant Type:
  Call
 
       
Seller:
  Counterparty
 
       
Buyer:
  Wachovia
 
       
Shares:
  Shares of common stock, $0.01 par value, of Counterparty (Security Symbol:
“BGC”).
 
       
Number of Warrants:
  3,752,784 
 
       
Daily Number of Warrants:
  For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
 
       
Warrant Entitlement:
  One (1) Share per Warrant
 
       
Strike Price:
  $76.00 
 
       
Premium:
  $42,789,600 
 
       
Premium Payment Date:
  The Effective Date; provided no cancellation of the OTC Warrant Transaction
has occurred prior to 5:00 p.m. (New York City time) on such date.
 
       
Exchange:
  New York Stock Exchange
 
       
Related Exchange(s):
  All Exchanges
 
       
Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.

2



--------------------------------------------------------------------------------



 



Execution Copy

         
Procedures for Exercise:
       
 
       
Expiration Time:
  11:59 p.m. (New York City time).
 
       
Expiration Dates:
  The fifteen (15) consecutive Full Exchange Business Days beginning on and
including February 13, 2014 each shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date.
 
       
Exercise Dates:
  Each Expiration Date
 
       
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Net Physical Settlement; and provided further that, unless all Warrants have
been previously exercised hereunder, a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants for such Expiration Date shall be
deemed to be automatically exercised.
 
       
Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:
 


General Cable Corporation
4 Tesseneer Drive
Highland Heights, KY 41076-9753
Attention: Brian J. Robinson
Senior Vice President, Controller and Treasurer
Facsimile No.: (859) 572-8441
Telephone No.: (859) 572-8483
 
       
 
  General Cable Corporation
4 Tesseneer Drive
Highland Heights, KY 41076-9753
Attention: Robert J. Siverd
Executive Vice President, General Counsel and Secretary
Telephone No.: (859) 572-8890
Facsimile No.: (859) 572-8444
Valuation:
       
 
       
Valuation Dates:
  Each Exercise Date
 
       
Settlement Terms:
       
 
       
Settlement Price:
  For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed on the Bloomberg
“VAP” Page. Section 6.3(a) of the Equity Definitions is hereby amended by
replacing the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” with the following words: “prior to 3:45
p.m. on the relevant Valuation Date”.
 
       
Settlement Method:
  Net Physical Settlement only.
 
       
Net Physical Settlement:
  Subject to “Covenants relating to Net Physical Settlement” below, Counterparty
shall deliver to Wachovia on the Settlement Date a number of Shares (the
“Delivered Shares”) equal to the Share Delivery Quantity, provided that in the

3



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  event that the number of Shares calculated comprises any fractional Share, the
Share Delivery Quantity shall be rounded up or down to the nearest integral
number of Shares.
 
       
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date.
 
       
Net Physical Settlement Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
       
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
       
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
Wachovia shall have the right to request by prior written notice to Counterparty
a Settlement Date with respect to any Exercise Date and the related Share
Delivery Quantity that is three (3) Full Exchange Business Days following such
Exercise Date. Such request shall not unreasonably be denied.
 
       
Covenants relating to Net Physical Settlement:
 
If, on or before the 30th Business Day following delivery of Shares hereunder,
Wachovia notifies the Counterparty that Wachovia has reasonably determined after
advice from counsel that there is a considered risk that such Shares are subject
to restrictions on transfer in the hands of Wachovia pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended
(“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by Wachovia or (ii) agree to deliver additional Shares in the amount and
manner specified in sub-paragraph (B) or (C), as applicable, hereto.
 
       
 
  (A) If Counterparty elects to deliver Shares as described in above clause (i),
then Counterparty shall
 
       
 
  (a) afford Wachovia a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
underwritten offerings of equity securities registered for resale;
 
       
 
  (b) promptly file and use commercially reasonable efforts to obtain the
effectiveness of a registration statement for immediate resale (the
“Registration Statement”) in form and content reasonably satisfactory to
Wachovia and filed pursuant to Rule 415 under the Securities Act, and such
prospectuses as Wachovia may reasonably request to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the resale by Wachovia
of such number of Shares as Wachovia shall reasonably specify in accordance with
this paragraph, such Registration Statement to be effective and Prospectus to be
current until the earliest of the date on which (1) all Delivered Shares have
been sold by Wachovia, (2) Wachovia has advised Counterparty that it no longer
requires that such Registration Statement be effective, (3) all remaining
Delivered Shares could be sold by Wachovia without registration pursuant to

4



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  Rule 144 promulgated under the Securities Act (the “Registration Period”) or
(4) Counterparty has provided a legal opinion of nationally recognized counsel
in form and substance satisfactory to Wachovia (with customary assumptions and
exceptions) that the Shares issuable upon exercise of these Warrants will be
freely tradable under the Securities Act upon delivery to Wachovia and not
subject to any legend restricting transferability. It is understood that the
Registration Statement and Prospectus may cover a number of Shares equal to the
aggregate number of Shares (if any) reasonably estimated by Wachovia to be
potentially deliverable by Counterparty in connection with Net Physical
Settlement hereunder (not to exceed the Maximum Deliverable Share Amount) and
shall be subject to the same suspension of sales during “blackout dates” as
provided in the following paragraph; and
 
       
 
  (c) Counterparty will enter into a registration rights agreement with Wachovia
in form and substance reasonably acceptable to Wachovia and Counterparty
(“Registration Rights Agreement”), which agreement will contain among other
things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates”, provide for delivery of comfort
letters, opinions of counsel, due diligence rights and other rights relating to
the registration of a number of Shares equal to the number of Delivered Shares
and other Shares deliverable hereunder up to the Maximum Deliverable Share
Amount.
 
       
 
  (d) Counterparty shall promptly pay to Wachovia a $0.04 per Share fee with all
Shares delivered in connection with Net Physical Settlement pursuant to a
Registration Statement.
 
       
 
  (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then
 
       
 
  (a) Counterparty shall afford Wachovia and any potential institutional
purchaser of any Shares identified by Wachovia a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty that is
customary in scope for private placements of equity securities by a publicly
reporting company (if Counterparty is a publicly reporting company at such time)
to institutional purchasers subject to execution of any customary
confidentiality agreements;
 
       
 
  (b) Counterparty shall enter into an agreement (a “Private Placement
Agreement”) with Wachovia on commercially reasonable terms in connection with
the private placement of such Shares by Counterparty to Wachovia or an affiliate
and the private resale of such shares by Wachovia or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities by a publicly reporting company (if
Counterparty is a publicly reporting company at such time) to institutional
purchasers, in form and substance commercially reasonably satisfactory to
Wachovia and Counterparty, which Private Placement Agreement shall include
reasonable and customary provisions relating to the indemnification of, and
contribution in connection with the liability of, Wachovia and its affiliates,
shall provide for the payment by Counterparty of all reasonable expenses in
connection with such resale, including all reasonable and documented fees and
expenses of counsel for Wachovia, shall contain representations, warranties and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales, and shall use reasonable best efforts to
provide for the delivery of accountants’ “comfort letters” to Wachovia or such

5



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into any offering
memorandum prepared for the resale of such Shares;
 
       
 
  (c) Wachovia shall sell the Delivered Shares in a commercially reasonable
manner, in good faith and in accordance with the terms and limitations set forth
in the Private Placement Agreement until the amount received by Wachovia for the
sale of the Shares (the “Proceeds Amount”) is equal to the Net Physical
Settlement Amount. Any remaining Delivered Shares shall be returned to
Counterparty. If the Proceeds Amount is less than the Net Physical Settlement
Amount, Counterparty shall promptly deliver upon notice from Wachovia additional
Shares to Wachovia until the dollar amount from the sale of such Shares by
Wachovia equals the difference between the Net Physical Settlement Amount and
the Proceeds Amount. In no event shall Counterparty be required to deliver to
Wachovia a number of Shares greater than the Maximum Deliverable Share Amount.
 
       
 
  (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Wachovia in good faith and in a
commercially reasonable manner). (III) If some or all of the Delivered Shares
cannot be used to close out stock loans in the shares of Counterparty entered
into to establish or maintain short positions by Wachovia in connection with
this Transaction without a prospectus being required by applicable law to be
delivered to such lender, then the value of any such Delivered Shares shall
reflect an additional discount of 0.15% below the value otherwise determined
under this heading “Covenants relating to Net Physical Settlement" and the
number of Shares deliverable shall be correspondingly increased. Wachovia and
Counterparty agree that actual damages would be difficult to ascertain under
these circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty. In no event shall Counterparty be required to top-up any
delivery in cash or deliver to Wachovia a number of Shares greater than the
Maximum Deliverable Share Amount.
 
       
Limitations on Net Physical
Settlement by Counterparty:
 
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
the product of 1.20 times the initial Number of Warrants at any time (“Maximum
Deliverable Share Amount”), as adjusted by the Calculation Agent to account for
any subdivision, stock-split, reclassification or similar dilutive event with
respect to the Shares.
 
       
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.

6



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  Counterparty covenants and agrees that Counterparty shall not take any action
of corporate governance or otherwise to reduce the number of Available Shares
below the Maximum Deliverable Share Amount.
 
       
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
 
       
Dividends:
       
 
       
Extraordinary Dividends:
  Any and all dividends declared by the Issuer for which the ex-dividend date
occurs during the period from, and including, the Trade Date to, and including,
the date on which Counterparty has fully performed its obligations to deliver
Shares hereunder.
 
       
Adjustments:
       
 
       
Method of Adjustment:
  Calculation Agent Adjustment
 
       
Extraordinary Events:
       
 
       
Consequences of Merger Events:
  (a) Share-for-Share: Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
       
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
       
Tender Offer:
  Applicable
 
       
Consequences of Tender Offers:
  (a) Share-for-Share: Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
       
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
       
Nationalization, Insolvency
or Delisting:
 
Cancellation and Payment (subject to satisfaction by delivery of Shares as set
forth in “Early Termination” below). In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange or the NASDAQ National Market System (or
their respective successors, including without limitation the NASDAQ Global
Market and NASDAQ Global Select Market); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
       
Determining Party:
  As specified under “Early Termination”
 
       
 
  For the avoidance of doubt, with respect to any Extraordinary Events
hereunder, upon the occurrence of Cancellation and Payment in whole or in part,
the parties

7



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  agree that, notwithstanding anything to the contrary in the Equity
Definitions, the provisions set forth in the Early Termination section below
shall apply.
 
       
Additional Disruption Events:
       
 
       
Change in Law:
  Applicable
 
       
Failure to Deliver:
  Not Applicable
 
       
Insolvency Filing:
  Applicable
 
       
Hedging Disruption Event:
  Applicable
 
       
Increased Cost of Hedging:
  Not Applicable
 
       
Loss of Stock Borrow:
  Applicable
 
       
Maximum Stock Loan Rate:
  0.75%    
 
       
Increased Cost of Stock Borrow:
  Applicable
 
       
Initial Stock Loan Rate:
  0.25%    
 
       
Hedging Party:
  Wachovia
 
       
Determining Party:
  As specified under “Early Termination”
 
       
Non-Reliance:
  Applicable
 
       
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
 
       
Additional Acknowledgments:
  Applicable  
Other Provisions:
       
 
       
Additional Agreements:
  If Counterparty would be obligated (but for the provisions of this paragraph)
to pay cash to Wachovia pursuant to the terms of this Agreement for any reason,
then such payment obligation shall be satisfied by the delivery to Wachovia of a
number of Shares (whether registered or unregistered) having a cash value equal
to the amount of such payment obligation (such number of Shares to be delivered
to be determined by the Calculation Agent to determine the number of Shares that
could be sold by Wachovia over a reasonable period of time to realize the cash
equivalent of such payment obligation taking into account any applicable
discount (determined by the Calculation Agent) to reflect any restrictions on
transfer as well as the market value of the Shares). Settlement relating to any
delivery of Shares pursuant to this paragraph shall occur within a reasonable
period of time. The number of Shares delivered pursuant to this paragraph shall
not exceed the Maximum Deliverable Share Amount and shall be subject to the
provisions under “Early Termination" hereof regarding Proceeds Amount.

8



--------------------------------------------------------------------------------



 



Execution Copy

         
Early Termination:
  Notwithstanding Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, if, with respect to the Transaction contemplated hereunder,
(A) an Early Termination Date with respect to any Event of Default or any
Termination Event, (B) a Merger Date with respect to any Merger Event or Tender
Offer Date with respect to a Tender Offer, (C) a Closing Date with respect to an
event described in Section 12.6 of the Equity Definitions, or (D) date as of
which the Transaction is, or is deemed to have been, terminated or cancelled as
a result of an applicable Additional Disruption Event (any such date, the
“Relevant Date”) shall occur, then in lieu of calculating any payments hereunder
pursuant to Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the Equity
Definitions, as applicable, (if a calculation under such sections would
otherwise be required), the Calculation Agent shall determine the number of
Shares deliverable by Counterparty to Wachovia on the following basis:
 
       
 
  (1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the unexercised Number of Warrants (the
“Unexpired Number”);
 
       
 
  (2) the Settlement Method shall be Net Share Settlement;
 
       
 
  (3) Counterparty shall deliver to Wachovia the Net Share Settlement Amount on
the Settlement Date with respect to such Relevant Date (“Early Termination Stock
Settlement”); provided that, if Counterparty is delivering Shares as a result of
a Merger Event, the Settlement Date for such delivery will be immediately prior
to the effective time of the Merger Event and the Shares will be deemed
delivered at such time such that Wachovia will be a holder of the Shares prior
to such effective time;
 
       
 
  (4) Net Share Settlement Amount shall mean (subject to the Maximum Deliverable
Share Amount) a number of Shares equal to the sum of (A) the Share Delivery
Quantity (as defined herein) and (B) the product of (x) the additional Shares
per Warrant (the “Additional Shares”) determined by reference to the table
attached as Annex A hereto based on the date on which such Relevant Date occurs
and the VWAP Price on such date, (y) the Unexpired Number, and (z) the Warrant
Entitlement;
 
       
 
  (5) with respect to the determination of Additional Shares, if the actual VWAP
Price is between two VWAP Price amounts in the table or the Relevant Date is
between two Relevant Dates in the table, the Additional Shares shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the next higher and next lower VWAP Price amounts and the
two nearest Relevant Dates, as applicable, based on a 365-day year; and
 
       
 
  (6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, shall correspondingly adjust the Additional Shares and/or the
VWAP Prices (each as set forth in the table in Annex A hereto) as of any date of
such adjustments; provided, for the avoidance of doubt, that any such
adjustments shall be made consistently with the applicable provisions of this
Confirmation and the Equity Definitions. For the avoidance of doubt, any
calculations made by the Calculation Agent with respect to this Transaction
pursuant to Section 11.2(c), Section 12.2(d) or Section 12.3(c) of the Equity
Definitions may take into account the Calculation Agent’s determination of the
fair market value of the Shares under the then prevailing circumstances.

9



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  On or prior to the Relevant Date, if so requested by Wachovia upon advice of
counsel, Counterparty shall enter into a registration rights agreement with
Wachovia in form and substance reasonably acceptable to Wachovia and
Counterparty (which agreement will contain among other things, reasonable
customary representations and warranties and indemnification, restrictions on
sales during “blackout dates”, and provide for delivery of comfort letters,
opinions of counsel, due diligence rights and other customary rights) and
Counterparty shall satisfy the conditions contained therein and Counterparty
shall file and use its commercially reasonable efforts to obtain the
effectiveness a Registration Statement pursuant to Rule 415 under the Securities
Act. If and when such Registration Statement shall have been declared effective
by the Securities and Exchange Commission, Counterparty shall have made
available to Wachovia such Prospectuses as Wachovia may reasonably request to
comply with the applicable prospectus delivery requirements for the resale by
Wachovia of such number of Shares as Wachovia shall specify (or, if greater, the
number of Shares that Counterparty shall specify). Such Registration Statement
shall be effective and Prospectus shall be current until the earliest of the
date on which (i) all Shares delivered by Counterparty in connection with an
Early Termination Date, (ii) Wachovia has advised Counterparty that it no longer
requires that such Registration Statement be effective, (iii) all remaining
Shares could be sold by Wachovia without registration pursuant to Rule 144
promulgated under the Securities Act (the “Termination Registration Period”) or
(iv) Counterparty has provided a legal opinion of nationally recognized counsel
in form and substance satisfactory to Wachovia (with customary assumptions and
exceptions) that the Shares issuable upon exercise of these Warrants will be
freely tradable under the Securities Act upon delivery to Wachovia and not
subject to any legend restricting transferability. It is understood that the
Registration Statement and Prospectus will cover a number of Shares equal to the
number of Shares plus the aggregate number of Shares (if any) reasonably
estimated by Wachovia to be potentially deliverable by Counterparty in
connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.
 
       
 
  If Counterparty does not deliver Shares subject to an effective Registration
Statement as set forth above (or if some or all of the Shares delivered cannot
be used to close out stock loans in the shares of Counterparty entered into to
establish or maintain short positions by Wachovia in connection with this
Transaction without a prospectus being required by applicable law to be
delivered to such lender), the provisions of sub-paragraphs (B) and (C) set
forth above under “Covenants Relating to Net Physical Settlement” shall apply,
mutatis mutandis, as if the Net Physical Settlement Amount were the Transaction
Early Termination Amount. “Transaction Early Termination Amount” means the Net
Share Settlement Amount multiplied by the Settlement Price. In no event shall
Counterparty be required to deliver to Wachovia a number of Shares greater than
the Maximum Deliverable Share Amount.
 
       
Compliance With Securities Laws:
  Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and

10



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
       
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
entering into the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of this Transaction and the Shares is restricted under this Confirmation, the
Securities Act and state securities laws.
 
       
 
  Counterparty further represents and warrants that:
 
       
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
       
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions,
Wachovia is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue
No. 00-19 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project;
 
       
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company" as such term is
defined in the Investment Company Act of 1940, as amended.
 
       
 
  (d) As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.
 
       
Account Details:
  Account for payments to Counterparty:
 
       
 
 
PNC Bank, Ohio, N.A.
201 East Fifth Street
Cincinnati, Ohio 45201
ABA Number: 042000398
Account Name: General Cable Corporation
Account Number: 4074093412
SWIFT: PNCCUS33
 
       
 
  Account for deliveries of Shares to Counterparty: [To be advised]
 
       
 
  Account for payments to Wachovia:

11



--------------------------------------------------------------------------------



 



Execution Copy

         
 
 
WBNA, Charlotte
ABA: 053-000-219
A/C: 04659360000127
Ref: Equity Derivatives
 
       
 
  Account for delivery of Shares to Wachovia: [To be advised]
 
       
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to Wachovia, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement relating to any Shares.
 
       
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, Wachovia’s rights in connection
with this Transaction shall not exceed those rights held by common shareholders.
For the avoidance of doubt, the parties acknowledge and agree that Wachovia’s
rights with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.
 
       
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
       
Transfer:
  Neither party may transfer its rights and delegate its obligations under this
Transaction without the prior written consent of the other party, which shall
not be unreasonably withheld. Either party may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) with the prior consent of the other party, effective (the “Transfer
Effective Date”) upon delivery to such party of an executed acceptance and
assumption by the Assignee (an “Assumption”) of the transferred obligations of
the assigning party under this Transaction (the “Transferred Obligations”).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Wachovia to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Wachovia may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Wachovia’s obligations in respect of this Transaction
and any such designee may assume such obligations. Wachovia shall be discharged
of its obligations to Counterparty to the extent of any such performance.
 
       
Indemnity:
  Each party (the “Indemnifying Party”) agrees to indemnify the other party, its
Affiliates and their respective directors, officers, agents and controlling
parties (each such person being an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, joint and several, to which such
Indemnified Party may become subject because of a breach of any representation
or covenant hereunder, in the Agreement or any other agreement relating to the
Agreement or Transaction and will reimburse Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of, any
pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. The Indemnifying Party
will not be liable under the foregoing Indemnity provision to

12



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court to have resulted from an Indemnified Party’s gross
negligence or willful misconduct.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to Wachovia, on each day from
the Trade Date to and including the earlier of (i) December 15, 2006, and
(ii) the date by which Wachovia is able to initially complete a hedge of its
position created by this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by Wachovia or an
affiliate of Wachovia; and     (2)   it has publicly disclosed all material
information necessary for it to be able to purchase or sell Shares in compliance
with applicable federal securities laws and that it has publicly disclosed all
material information with respect to its condition (financial or otherwise).

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.   (c)   Wachovia shall not be entitled to
exercise any Warrant or take delivery of any Shares deliverable hereunder, and
Automatic Exercise shall not apply with respect to any Warrant, to the extent
(but only to the extent) that the receipt of any Shares upon the exercise of
such Warrant or otherwise hereunder would result in Wachovia, or its ultimate
parent entity becoming, directly or indirectly, the beneficial owner (as such
term is defined for purposes of Section 13(d) of the Exchange Act) at any time
of more than 8.0 percent of the class of the Counterparty’s outstanding equity
securities that is comprised of the Shares (an “Excess Share Owner”).      
Wachovia shall provide prior notice to Counterparty if the exercise of any
Warrant or delivery of Shares hereunder would cause Wachovia to become, directly
or indirectly, an Excess Share Owner; provided that the failure of Wachovia to
provide such notice shall not alter the effectiveness of the provisions set
forth in the preceding sentence and any purported exercise or delivery in
violation of such provisions shall be void and have no effect. If any delivery
owed to Wachovia hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after Wachovia gives notice that such delivery would not result in
Wachovia being an Excess Share Owner; provided that any such notice must be
delivered by Wachovia no later than June 5, 2014.       If Wachovia is not
entitled to exercise any Warrant because such exercise would cause Wachovia to
become, directly or indirectly, an Excess Share Owner and Wachovia thereafter
disposes of Shares owned by it or any action is taken that would then permit
Wachovia to exercise such Warrant without such exercise causing it to become,
directly or indirectly, an Excess Share Owner, then Wachovia shall provide
notice of the taking of such action to Counterparty and such Warrant shall then
become exercisable by Wachovia to the extent such Warrant is otherwise or had
otherwise become exercisable hereunder; provided that any such notice must be
delivered by Wachovia no later than June 5, 2014. In such event, the Expiration
Date with respect to such Warrant shall be the date on which Counterparty
receives such notice from Wachovia, and the related Settlement Date shall be as
soon as reasonably practicable after receipt of such notice but no more than
three (3) Exchange Business Days thereafter (but in no event shall the
Settlement Date occur prior to the date on which it would have otherwise
occurred but for the provisions of this subsection); provided that the related
Net Physical Settlement Amount shall be the same as the Net Physical Settlement
Amount but for the provisions of this subsection. In addition, within 30
calendar days of a Settlement Date, Counterparty shall use its reasonable
efforts to refrain from activities that could reasonably be expected to result
in Wachovia’s ownership of Shares exceeding 10% of all issued and outstanding
Shares.

13



--------------------------------------------------------------------------------



 



Execution Copy
Matters Relating to Agent:
Terms relating to the Agent:

(a)   The Agent is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and the National Association of Securities Dealers, is
acting hereunder for and on behalf of Wachovia solely in its capacity as agent
for Wachovia pursuant to instructions from Wachovia, and is not and will not be
acting as the Counterparty’s agent, broker, advisor or fiduciary in any respect
under or in connection with this Transaction.

(b)   In addition to acting as Wachovia’s agent in executing this Transaction,
the Agent is authorized from time to time to give written payment and/or
delivery instructions to the Counterparty directing it to make its payments
and/or deliveries under this Transaction to an account of the Agent for
remittance to Wachovia (or its designee), and for that purpose any such payment
or delivery by the Counterparty to the Agent shall be treated as a payment or
delivery to Wachovia.

(c)   Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Wachovia or the
Counterparty under or in connection with this Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

Wachovia Capital Markets, LLC
201 South College Street, 23rd Floor
Charlotte, NC 28288-0601
Facsimile No.: (704) 383-8425
Telephone No.: (704) 715-8086
Attention: Equity Derivatives

(d)   The Agent shall have no responsibility or liability to Wachovia or the
Counterparty for or arising from (i) any failure by either Wachovia or the
Counterparty to perform any of their respective obligations under or in
connection with this Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Wachovia or the Counterparty under or in connection with this Transaction. Each
of Wachovia and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of this Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Wachovia.

(e)   Upon written request, the Agent will furnish to Wachovia and the
Counterparty the date and time of the execution of this Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with this Transaction.

14



--------------------------------------------------------------------------------



 



Execution Copy
ISDA Master Agreement:
With respect to the Agreement, Wachovia and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The provisions of “Default under Specified Transaction” set forth in
Section 5(a)(v) of the Agreement shall not apply to Wachovia or Counterparty.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall not
apply to Wachovia or Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Wachovia and Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Wachovia or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(II)   Payee Representations. It is a national banking association organized or
formed under the laws of the United States and is a United States resident for
United States federal income tax purposes.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:
(a) Tax forms, documents or certificates to be delivered are:
Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.
(b) Other documents to be delivered:

15



--------------------------------------------------------------------------------



 



Execution Copy

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and Wachovia
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the scheduled
Effective Date   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as Wachovia shall reasonably request   Upon or
before the scheduled Effective Date   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Wachovia for all purposes:

         
 
  Address:   WACHOVIA BANK, NATIONAL ASSOCIATION
 
      c/o Wachovia Capital Markets, LLC
 
      375 Park Avenue
 
      Mailcode: NY4073
 
      New York, NY 10152
 
      Attention: Equity Documentation Unit
 
  Telephone No.:   (212) 214 6100
 
  Facsimile No.:   (212) 214 5913

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Brian J. Robinson
 
      Senior Vice President, Controller and Treasurer
 
  Telephone No.:   (859) 572-8483
 
  Facsimile No.:   (859) 572-8441
 
       
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Robert J. Siverd
 
      Executive Vice President, General Counsel and Secretary
 
  Telephone No.:   (859) 572-8890
 
  Facsimile No.:   (859) 572-8444

Process Agent: Wachovia does not appoint a Process Agent.
Counterparty does not appoint a Process Agent.
Multibranch Party. Wachovia is a Multibranch Party and may act through the
following Offices: its Charlotte Head Office and its London Branch. Section
10(a) of the Agreement shall be applicable.
Calculation Agent. The Calculation Agent is Wachovia. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Determining Party or Hedging Party),

16



--------------------------------------------------------------------------------



 



Execution Copy
such party) shall, no later than the 5th Business Day following such request,
provide the parties with a statement showing, in reasonable detail, the
computations (including any relevant quotations) by which it has determined any
amount payable or deliverable under, or any adjustment to the terms of, this
Transaction. All judgments, determinations and calculations hereunder by the
Calculation Agent or by a party hereto shall be performed in good faith and in a
commercially reasonable manner.
Credit Support Document.
Wachovia: Not Applicable.
Counterparty: Not Applicable.
Credit Support Provider.
With respect to Wachovia: Not Applicable.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

    Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;

17



--------------------------------------------------------------------------------



 



Execution Copy

  (ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties or any of their Affiliates in connection with this
Agreement or any Transaction or potential Transaction, (ii) agrees to obtain any
necessary consent of, and give any necessary notice of such recording to, its
relevant personnel and those of its Affiliates and (iii) agrees, to the extent
permitted by applicable law, that such recordings may be submitted in evidence
in any Proceedings.
Disclosure. Each party hereby acknowledges and agrees that Wachovia has
authorized Counterparty to disclose this Transaction and any related hedging
transaction between the parties if and to the extent that Counterparty
reasonably determines (after consultation with Wachovia) that such disclosure is
required by law or by the rules of the New York Stock Exchange or any securities
exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

18



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Equity Division Documentation Unit, by
telephone contact 212-214-6100).

                  Very truly yours,             WACHOVIA CAPITAL MARKETS, LLC,  
    WACHOVIA BANK, NATIONAL ASSOCIATION acting solely in its capacity as Agent
of Wachovia Bank, National Association       By: Wachovia Capital Markets, LLC,
acting solely in its capacity as its Agent
 
               
By:
  /s/ Cathleen Burke       By: /   s/ Cathleen Burke
 
               
Name:
  Cathleen Burke       Name:   Cathleen Burke
Title:
  Managing Director       Title:   Managing Director
 
                Accepted and confirmed as
of the date first above written:             GENERAL CABLE CORPORATION          
 
 
               
By:
  /s/ Robert J. Siverd            
 
               
Name:
  Robert J. Siverd            
Title:
  Executive Vice President, General Counsel and Secretary            

OTC Warrant Confirmation

 



--------------------------------------------------------------------------------



 



Annex A

                                                                               
                                          Relevant Date VWAP   15-Nov-   15-May-
  15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-   15-May-
  15-Nov-   15-May-   15-Nov-   15-May-   15-Nov- Price   06   07   07   08   08
  09   09   10   10   11   11   12   12   13   13
$  39.50
    0.393       0.466       0.437       0.408       0.377       0.345      
0.311       0.275       0.216       0.179       0.134       0.088       0.044  
    0.008       0.000  
$  40.00
    0.397       0.469       0.440       0.411       0.381       0.349      
0.315       0.278       0.220       0.183       0.138       0.091       0.045  
    0.009       0.000  
$  45.00
    0.434       0.501       0.473       0.445       0.415       0.383      
0.350       0.314       0.255       0.217       0.170       0.119       0.067  
    0.018       0.000  
$  50.00
    0.468       0.529       0.502       0.475       0.446       0.415      
0.382       0.346       0.288       0.249       0.201       0.148       0.091  
    0.032       0.000  
$  55.00
    0.498       0.554       0.528       0.501       0.474       0.444      
0.412       0.377       0.319       0.281       0.232       0.178       0.118  
    0.050       0.001  
$  60.00
    0.525       0.576       0.551       0.526       0.499       0.470      
0.439       0.405       0.348       0.310       0.263       0.208       0.146  
    0.073       0.004  
$  65.00
    0.550       0.596       0.573       0.548       0.522       0.494      
0.464       0.431       0.376       0.339       0.292       0.237       0.175  
    0.098       0.012  
$  70.00
    0.572       0.615       0.592       0.568       0.543       0.516      
0.487       0.455       0.402       0.365       0.319       0.266       0.204  
    0.127       0.029  
$  75.00
    0.593       0.632       0.610       0.587       0.563       0.536      
0.508       0.477       0.426       0.390       0.346       0.294       0.233  
    0.156       0.055  
$  80.00
    0.562       0.597       0.576       0.554       0.531       0.505      
0.478       0.448       0.398       0.364       0.321       0.270       0.212  
    0.137       0.039  
$  85.00
    0.523       0.556       0.535       0.514       0.491       0.467      
0.441       0.412       0.363       0.330       0.288       0.240       0.183  
    0.112       0.023  
$  90.00
    0.489       0.519       0.499       0.479       0.457       0.433      
0.408       0.380       0.334       0.301       0.261       0.214       0.160  
    0.093       0.014  
$100.00
    0.433       0.458       0.440       0.421       0.400       0.378      
0.355       0.329       0.285       0.255       0.218       0.175       0.126  
    0.066       0.008  
$110.00
    0.388       0.409       0.392       0.374       0.355       0.335      
0.313       0.288       0.248       0.220       0.185       0.146       0.102  
    0.050       0.006  
$120.00
    0.352       0.370       0.353       0.337       0.319       0.300      
0.279       0.256       0.219       0.192       0.161       0.125       0.085  
    0.040       0.005  
$130.00
    0.321       0.337       0.321       0.306       0.289       0.271      
0.251       0.230       0.195       0.171       0.141       0.108       0.073  
    0.034       0.005  
$140.00
    0.296       0.309       0.295       0.280       0.264       0.247      
0.229       0.209       0.176       0.153       0.126       0.096       0.063  
    0.030       0.005  
$150.00
    0.274       0.285       0.272       0.258       0.243       0.227      
0.209       0.191       0.160       0.138       0.113       0.086       0.056  
    0.027       0.004  

 